DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Goldman on 18MAY2020.
The application has been amended as follows: 
Claim 1. (Currently Amended) A microfluidic system for separation of motile sperm from immotile sperm or motile bacteria from immotile bacteria, said system comprising:  
5a housing having a first end and a second end and containing a passage connecting the first and second ends; 
an inlet at the first end of said housing configured to charge fluids into the passage proximate to the first end of said housing; 
an outlet at the second end of said housing configured to discharge fluids from the passage 10proximate to the second end of said housing, whereby fluid flows from said inlet, through the passage, and into said outlet; and 
one or more corrals within the passage, each of said corrals comprising a closed side and a partially open side, wherein the closed side is closer to the first end than the partially open side with the closed side and partially open side defining between them a confinement region configured to retain motile sperm or motile bacteria, and wherein the one or more corrals are configured and 5arranged within the passage to form a rheotactic region proximate to the partially open side of each of the one or more corrals.
	
	Claim 7. (Canceled)

REASONS FOR ALLOWANCE
Claims 1-6 and 8-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2015/0140655 to Nosrati et al. (herein Nosrati).
Nosrati teaches an apparatus 100 for separating sperm (see [0133]; Figs. 1-3B) comprising: a top layer 110 and bottom layer 120 (i.e. housing) (see [0135]; Figs. 1-3B) having microchannels 112 connected by a first and second ends of said housing (see [0136]; Figs. 1-3B) ; inlet reservoir 115 at first end of said housing for receiving a sample (see [0137]; Figs. 1-3B); an outlet reservoir 117 at second end of said housing for collecting sperm separated from the sample (see [0138]; Figs. 1-3B) wherein the inlet and outlet reservoirs are fluidically connected by microchannels 122 (see [0138]; Figs. 1-3B); and funnel-shaped projections 124 (i.e. one or more corrals)within the microchannels 122, each of said corrals comprising a closed side and a partially open side, wherein the closes side is closer to the first end than the partially open side with the closed side and the partially open side defining between them a confinement region to prevent sperm from swimming backward in the microchannels (see [0149]; Fig. 3B). Nosrati teaches only motile sperm is directed toward the outlet reservoir (see [0138]). Nosrati teaches there is no flow in the microchannels (see [0131]). 
Nosrati fails to teach nor fairly suggest “wherein the one or more corrals are configured and arranged within the passage to form a rheotactic region proximate to the partially open side of each of the one or more corrals” as recited in amended instant independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797